PER CURIAM.
We deny the petitioner’s, Mario Olanzo Rivera, petition for writ of habeas corpus. However, in light of the fact that he was sentenced under guidelines which the supreme court has found to be unconstitutional, see Heggs v. State, 759 So.2d 620 (Fla.2000), we remand with directions that the petitioner be resentenced pursuant to the guidelines which were valid at the time that he committed the offenses. See also Gomez v. State, 756 So.2d 259 (Fla. 3d DCA 2000); Ramirez v. State, 752 So.2d 1246 (Fla. 3d DCA 2000); Diaz v. State, 752 So.2d 105 (Fla. 3d DCA 2000).